Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-40, 43-50 and 52 are pending. Claims 1, 3, 36, 40 and 44 have been amended. Claims 1-4, 15, 36-40 and 44 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, elastin and biopolymer scaffold. Claims 5-14, 16-35, 43, 45-50 and 52 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claim 44 is objected to because of the following informalities: Claim 44 recites “…wherein the hydrogel matrix comprises….”. The claim should be rewritten to recite “…wherein the cross-linked hydrogel matrix comprises….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 44 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1-4, 15, 36-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0280344) in view of Camci-Unal et al. (Biomacromolecules 2013, 14, 1085-1092), Hariri et al. (WO 2014/089440) and Kharkar et al. (Chem Soc Rev. 2013 Aug 5; 42(17): 7335-7372).
Tseng et al. teach a method of reducing inflammation in an individual in need thereof, comprising administering ground or pulverized amniotic membrane derived from frozen or previously frozen placental material (claim 11), wherein the ground or pulverized amniotic membrane is in the form of a dry powder, liquid or suspension (claim 13).
Tseng et al. also teach the amniotic membrane preparations contain the combination of HA, TSG-6, PTX-3 and TSP-1 (paras [0008] and [0082]).
Tseng et al. additionally teach that HA is cross-linked (paras [0008], [0071], [0078])”. 
Tseng et al. further teach that the composition further comprises a pharmaceutically acceptable excipient (claim 18), wherein exemplary excipients include binders, and wherein binders include gelatin (paras [0012], [0014]).

Tseng et al. further teach that “[T]he compositions containing the AM preparations and purified compositions described herein can be administered for prophylactic and/or therapeutic treatments. In therapeutic applications, the compositions are administered to a patient already suffering from a disease or condition, in an amount sufficient to cure or at least partially arrest the symptoms of the disease or condition. Amounts effective for this use will depend on the severity and course of the disease or condition, previous therapy, the patient's health status, weight, and response to the drugs, and the judgment of the treating physician. It is considered well within the skill of the art for one to determine such therapeutically effective amounts by routine experimentation (including, but not limited to, a dose escalation clinical trial)” (para [0179]).
Tseng et al. also teach that “[M]any other types of controlled release systems known to those of ordinary skill in the art and are suitable for use with the formulations described herein. Examples of such delivery systems include, e.g., polymer-based systems. Such as polylactic and polyglycolic acid, plyanhydrides and poly caprolactone; porous matrices, nonpolymer-based systems that are lipids, including sterols, such as cholesterol, cholesterol esters and fatty acids, or neutral fats, such as mono-, di- and triglycerides; hydrogel release systems; Silastic systems; peptide-based systems; wax coatings, bioerodible dosage forms, compressed tablets using conventional binders and the like” (para [0169]).

Tseng et al. do not teach the gelatin is crosslinked.
Tseng et al. also do not teach the composition comprises elastin and maleimide-thiol crosslinks.
Camci-Unal et al. teach biomimetic hybrid hydrogel composed of crosslinked hyaluronic acid (HA) and gelatin, and further teach that said hybrid hydrogel showed significantly improved mechanical properties compared to their single component analogs. The HAMA-GelMA hydrogels exhibited remarkable tunability behavior and may be useful for cardiovascular tissue engineering applications (abstract).  
Camci-Unal et al. also teach that “[g]elatin has been utilized for a number of small molecule delivery and tissue engineering applications. Gelatin degrades due to its matrix metalloproteinase (MMP) sensitive protein sequences, which is usually a desirable biomaterial property for in vivo implanted hydrogels. Degradation of tissue-engineered constructs is essential for many applications in regenerative medicine to allow for the deposition of newly formed ECM by the cells” (page 1086, left column, 2nd para).
Camci-Unal et al. further teach that “[D]ue to their abundance in the native ECM, HA, and collagen/gelatin hybrids have great potential to be used for different tissue engineering applications (e.g., neural, bone, vascular, cardiac, skin) and regenerative medicine research” (page 1086, left column, 3rd para).
nd para).
Hariri et al. teach a composition comprising a human placental extracellular matrix which comprises collagen and one or more of laminin, fibronectin, elastin, and glycosaminoglycan (claims 1-2 and 5).
Hariri et al. also teach that the composition further comprises hyaluronic acid (paras [00125]-[00127]) and polyethylene glycol (paras [0066], [00118], [00126]).
Hariri et al. further teach that the composition can be administered to an individual at the site of a wound or tissue needing repair (para [00206]) and to reduce inflammation (para [0028]).
Hariri et al. also teach that in certain embodiments, the ECM is dried (paras [0077], [00117], [00196], [00220]-[00221], [00228]-[00229], [00235], [00246], [00248]). 
Kharkar et al. teach that degradable and cell-compatible hydrogels can be designed to mimic the physical and biochemical characteristics of native extracellular matrices and provide tunability of degradation rates and related properties under physiological conditions. Hence, such hydrogels are finding widespread application in many bioengineering fields, including controlled bioactive molecule delivery, cell encapsulation for controlled three-dimensional culture, and tissue engineering (abstract).
Kharkar et al. also teach that “[T]o modulate cell adhesion and response, hydrogels with different moduli were prepared using the Michael addition reaction between combinations of maleimide-functionalized heparin, thiol functionalized PEG nd para).
Kharkar et al. further teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield numerous homofunctional or heterofunctional terminal groups, including thiols, vinyl sulfones, maleimides, acrylates allyls, and norbornenes. The PEG hydrogels have been widely used as blank slates for the presentation of biophysical and biochemical cues in tissue engineering, cell encapsulation, controlled stem cell differentiation, and bioactive molecule delivery applications (page 8, 5th para).
Kharkar et al. additionally teach that “[O]ver the past decade, several reactions have been observed to have ‘click’ reaction attributes while not requiring a metal catalyst, including the radical addition of thiols to select alkenes and alkynes, Michael-type addition of thiols to maleimides, Diels–Alder reactions between dienes and dienophiles, and oxime reactions between aminooxy groups and aldehydes or ketones. Click reactions are attractive tools for synthesizing cell-compatible hydrogels, which can be used for controlled cell culture, tissue engineering, and controlled release applications. Advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels (page 11, 3rd para).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that cross-linked hydrogel comprising collagen/gelatin, elastin, HA, TSG-6, PTX-3 and TSP-1 are useful for tissue engineering and are effective in treating inflammation and wound healing, it would have been obvious to combine said compounds with the expectation that such a combination would be effective in treating inflammation and wound healing. Thus, combining them flows logically from their having been individually taught in prior art.
	Furthermore, it would have been obvious to cross-link HA to gelatin thorough a PEG comprising crosslinker because Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups, and further teach that advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels.

	With respect to the claimed amount of each component, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition obvious over the cited references by normal optimization procedures known in the pharmaceutical art.

	With respect to the claimed maleimide-thiol crosslinks, one of ordinary skill in the art would have been motivated to make hydrogels with maleimide-thiol crosslinks because Kharkar et al. teach that click reactions have advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties, and further because both Tseng et al., Camci-Unal et al. and Hariri et al. teach that hydrogels can be used for the controlled release of the formulations. 

Response to Arguments
Applicant’s arguments filed on 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues that “[T]seng is wholly silent regarding any specific composition of the hydrogels, let alone the hydrogels formed from cross- linking (HA) and gelatin. Further, in a totally different context from the aforementioned hydrogel-based delivery systems, Tseng discloses amniotic membrane (AM) compositions that comprises HA cross- linked to inter-a-trypsin inhibitor (HA-II). However, it is noteworthy that Tseng's HA-II complex is one of the natural occurring components present in any AM derived composition. Therefore, once again, Tseng fails to teach or suggest a cross-linked hydrogel matrix, wherein hyaluronic acid is cross-linked to gelatin through a PEG-based cross linker and via maleimide- thiol bonds”. 

Applicant further argues that “[H]ariri and Kharkar are both wholly silent regarding HA-gelatin based hydrogels that are cross-linked through PEG. Therefore, the disclosures of Kharkar and Hariri do nothing to remedy the aforementioned deficiencies of Tseng's and Camci-Unal's disclosure”.
Applicant additionally argues that “[T]he HAMA-GelMa hydrogels of Camci-Unal exhibited superior material properties that could be biologically and mechanically tuned to suite the desired application. Considering that Camci-Unal's hydrogels are highly tunable to suite a desired application, a skilled person in art would not have found any motivation to further modify the HAMA-GelMa hydrogels of Camci-Unal to include either a PEG-based cross-linker or a maleimide-thiol cross linking bonds (as taught by Kharkar) to arrive at the presently claimed hydrogel matrix. Additionally, as discussed above, aside from hydrogels used for delivering formulations described therein, Tseng discloses AM composition(s) comprising HA covalently linked to the HC of II. Tseng shows that the AM compositions described therein exert anti-inflammatory properties by  activity. Tseng attributes the TGF- suppression activity to the presence of the HA-II complex in its composition (see, Tseng para. [0204]). Tseng shows that the suppression of TGF- activity was lost after digesting the AM extract with hyaluronidase and Tseng therefore concludes that the suppressive effect of Tseng's composition is mediated by a HA-related complex (Id.). Thus, as evidenced by Tseng's experiments, the HA- II complex is indispensable for maintaining the TGF- suppressing property of Tseng's composition. Therefore, modifying Tseng's invention by replacing the HA- II taught therein with HA-gelatin-based hydrogel of Camci-Unal and further cross-linking the HA-Gelatin-based hydrogel of Camci-Unal by introducing the thiol-maleimide linkage as taught by Kharkar in order to form the presently claimed hydrogel matrix would lead to disruption of critical HA-II covalent bonds of Tseng, thereby rendering Tseng's composition unsuitable for its intended purpose. Importantly, as indicated in MPEP § 2143.01V, "the proposed modification cannot render the prior art unsatisfactory for its intended purpose" (emphasis added). In fact, by highlighting the therapeutic importance of HA-II moiety, Tseng in fact teaches away from replacing the HA-II in its composition with the claimed cross-linked hydrogel matrix comprising hyaluronic acid, gelatin, polyethylene glycol and maleimide-thiol crosslinks”. 
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
1 activity at the site of inflammation, and inhibits interferon-gamma signal transduction at the site of inflammation (para [0008]). Tseng also teaches that “[T]he cross-linking of HA can be through a covalent bound to another molecule. Such as a protein. For example, HA can be covalently bound to the heavy chain of inter--trypsin inhibitor (para [0078]).
Thus, Tseng teaches that suppression of TGF-1 activity is not a required property of the composition, and further teaches that HA can be crosslinked with molecules other than inter--trypsin inhibitor. 
As discussed in the rejection above, Camci-Unal et al. teach biomimetic hybrid hydrogel composed of crosslinked hyaluronic acid (HA) and gelatin; Hariri et al. teach a composition comprising a human placental extracellular matrix which comprises collagen and one or more of laminin, fibronectin, elastin, and glycosaminoglycan wherein the composition further comprises hyaluronic acid; and Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups, and further teach that advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels.
Therefore, the skilled artisan would have been motivated to cross-link HA to gelatin thorough a PEG comprising crosslinker, and would have had a reasonable expectation of success because Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups useful for synthesizing cell-compatible hydrogels.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658